           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PHILIP J. VONVILLE,
    Petitioner,                          NO. 3:14-CV-1582

          v.                             (JUDGE CAPUTO)
JOHN KERESTES, et al.,
                                         (MAGISTRATE JUDGE CARLSON)
    Respondents.
                               ORDER
   NOW, this 21st day of May, 2019, IT IS HEREBY ORDERED that:
   (1)   The Commonwealth’s Motion for Stay Pending Appeal (Doc. 48) is
         DENIED.
   (2)   Philip Vonville’s Motion for Release Pending Appeal (Doc. 60) is
         DENIED without prejudice.

                                        /s/ A. Richard Caputo
                                        A. Richard Caputo
                                        United States District Judge
